       Case 3:20-cv-00347-JM-JTR Document 3 Filed 10/30/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

EDDIE GIBBS                                                                PLAINTIFF

V.                          No. 3:20CV00347-JM-JTR

GLENN, Sergeant; DAN, Sergeant;
HATFEILD, Jailer; MADISON, Jailer;
GIBSON, Nurse; GLENN, Head Nurse;
COX, Doctor, Administration; and
CRITTDEN, Administration,
Greene County Detention Facility                                      DEFENDANTS


                  INITIAL ORDER FOR PRO SE PRISONERS

       You have filed this federal civil rights lawsuit pro se, that is, without the help
of a lawyer. There are rules and procedures that you must follow in order to proceed
with your lawsuit, even though you are not a lawyer.

       First: Follow All Court Rules. You must comply with the Federal Rules of
Civil Procedure as well as Local Rules for the Eastern District of Arkansas. In
particular, Local Rule 5.5(c)(2) provides that:

             It is the duty of any party not represented by counsel to promptly
      notify the Clerk and the other parties to the proceedings of any change
      in his or her address, to monitor the progress of the case, and to
      prosecute or defend the action diligently. A party appearing for
      himself/herself must sign his/her pleadings and state his/her address,
      zip code, and telephone number. If any communication from the Court
      to a pro se plaintiff is not responded to within thirty (30) days, the case
      may be dismissed without prejudice. Any party proceeding pro se must
      be expected to be familiar with and follow the Federal Rules of Civil
      Procedure.

      Second: The Three Strikes Rule. The Prison Litigation Reform Act, 28
U.S.C. § 1915(g), provides that:
           Case 3:20-cv-00347-JM-JTR Document 3 Filed 10/30/20 Page 2 of 3




             In no event shall a prisoner bring a civil action or appeal a
       judgment in a civil action or proceeding under this section if the
       prisoner has, on 3 or more prior occasions, while incarcerated or
       detained in any facility, brought an action or appeal in a court of the
       United States that was dismissed on the grounds that it is frivolous,
       malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical injury.

       Third: Service of Defendants. It is your responsibility to identify all
Defendants, including “John/Jane Doe” Defendants. The Court will order service on
all properly identified Defendants if it determines that service is appropriate after
screening your claims as required by 28 U.S.C. § 1915A.1 However, you are
responsible for providing sufficient identifying information and valid service
addresses for each of them. Any Defendant who is not served within 90 days may
be dismissed, without prejudice, from the lawsuit.

       Service is not appropriate at this time.

      Fourth: No Right to Appointed Counsel. This is a civil case. Unlike
criminal cases, there is no right to have an appointed lawyer in a civil case. If your
case proceeds to a jury trial, however, a lawyer will be appointed to assist you.

      Fifth: Do Not File Discovery. Discovery requests (such as interrogatories
and requests for production of documents) and responses to discovery requests
cannot be filed with the Court. Instead, you must mail discovery requests and
responses directly to counsel for the Defendant. See Fed. R. Civ. P. 5(d). Do not mail
discovery requests to Defendants’ counsel until after he or she has filed an Answer
or Motion to Dismiss.

        Sixth: Do Not Send Documents to the Court, Except in Two Situations.
You may send documents or other evidence to the Court only if: (1) it is attached to
a Motion for Summary Judgment, or a Response thereto; or (2) the Court orders you
to file documents or other evidence.




       1
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints,
and to dismiss any claims that: (a) are legally frivolous or malicious; (b) fail to state a claim upon
which relief may be granted; or (c) seek monetary relief from a defendant who is immune from
such relief. 28 U.S.C. § 1915A(a) & (b).
                                                  2
       Case 3:20-cv-00347-JM-JTR Document 3 Filed 10/30/20 Page 3 of 3




      Seventh: Witnesses. If your case is set for trial, as your trial date approaches,
you will be asked to provide a witness list. After reviewing your witness list, the
Court will subpoena the necessary witnesses.

       Eighth: Filing Fee. Every civil case filed by a prisoner requires the plaintiff
to pay a filing fee. 28 U.S.C. § 1915. A $400 filing fee must be paid at the beginning
of the lawsuit unless the plaintiff cannot afford to pay the entire fee at once. If you
cannot afford to pay the filing fee in a lump sum, you may file an application to
proceed in forma pauperis (“IFP application”). If you are granted IFP status, the
filing fee is $350, which will be collected in installments from your institutional
prisoner account. Importantly, even if your lawsuit is later dismissed, the Court will
continue to collect the filing fee until it has received the full amount of $350 from
your institutional account.

       You have filed an IFP application that is incomplete because it does not
include a certified record, signed by an authorized jail official, of the funds you
may have in your institutional prisoner account. Accordingly, your IFP Motion (Doc.
1) is DENIED, without prejudice.

       The Clerk is directed to send you another IFP application (AO 240), along
with two copies of this Order. You must: (1) complete and sign the IFP
application; (2) have an authorized jail official complete and sign the certificate
of prisoner accounts and calculation sheet; and (3) return all forms to the Clerk
on or before November 30, 2020. If you do not do so, your case will be dismissed
without prejudice.

     You will be provided an extra copy of this Order to give to jail officials.
Greene County Detention Facility officials are directed to assist you in
completing the necessary forms.

      IT IS SO ORDERED this 30th day of October, 2020.



                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                          3
